In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-14-00116-CR


                           JACINTO SANTOS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 140th District Court
                                  Lubbock County, Texas
            Trial Court No. 2012-436,322, Honorable Jim Bob Darnell, Presiding

                                   November 10, 2014

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Jacinto Santos appeals his conviction of possession of a controlled substance

(cocaine) with intent to deliver in an amount of at least 4 grams but not more than 200

grams in a drug free zone. There was also a deadly weapon finding. Appellant was

sentenced to 70 years confinement. He argues on appeal that 1) the trial court erred in

admitting hearsay statements, 2) there was insufficient evidence to support the deadly
weapon finding, and 3) there was insufficient evidence to prove that he possessed a

portion of the cocaine for which he was prosecuted.1 We reverse the judgment.

         We need only address the first point for it is dispositive of the appeal. The State

conceded that the trial court erred in admitting the hearsay evidence in question. It also

conceded that the error was harmful.              Thus, appellant is entitled to a new trial.

Furthermore, if we were to sustain the other two issues he raised, appellant would not

be entitled to any relief greater than a new trial.        That is, neither would permit entry of

an acquittal.

         Accordingly, the judgment is reversed, and the case is remanded to the trial

court.



                                                                Brian Quinn
                                                                Chief Justice



         Do not publish.




         1
         If the quantum of drugs encompassed within the last issue (approximately 38 grams) were
excluded from the total for which he was prosecuted (approximately 72 grams), there would still remain a
sum between the range alleged in the indictment.

                                                   2